Motion Granted; Dismissed and Memorandum Opinion filed July 10, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00229-CV

                    AGAR CORPORATION, INC., Appellant
                                          V.
 ELECTRO CIRCUITS INTERNATIONAL, LLC AND SURESH PARIKH,
                        Appellees

                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2008-20480

               MEMORANDUM                           OPINION
      This is an attempted appeal from an interlocutory order dismissing
appellant’s claims against appellees signed December 20, 2013. On June 30, 2014,
appellant filed a motion to dismiss the appeal without prejudice to re-filing an
appeal after a final judgment or other appealable order has been signed. See Tex.
R. App. P. 42.1. In its motion, appellant states that it has learned that all claims for
relief were not addressed in the trial court’s summary judgment order.
      The motion is granted. Accordingly, the appeal is ordered dismissed without
prejudice.

                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                        2